46 N.J. 151 (1965)
215 A.2d 352
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ROBERT HARVIN, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 22, 1965.
Decided December 20, 1965.
Mr. Matthew P. Boylan argued the cause for appellant (Messrs. Crummy, Gibbons & O'Neill, attorneys).
Mr. Barry H. Evenchick, Assistant Prosecutor, argued the cause for respondent (Mr. Brendan T. Byrne, Essex County Prosecutor, attorney).
The opinion of the court was delivered
PER CURIAM.
Defendant appeals from a judgment of conviction entered upon a jury's verdict of murder in the second degree.
We have examined the sundry points advanced on defendant's behalf and find no basis for reversal. The judgment is accordingly affirmed.
*152 For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and HANEMAN  6.
For reversal  None.